DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
	The information disclosure statement (“IDS”) filed 7/31/2019 has been received and considered.

Status of Application
This action is in reply to communication filed on 7/31/2019.  
Claims 1-19 are pending.
Claims 1-19 are allowed.

Reasons for Allowance
Claims 1-19 are allowable.
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches nor renders obvious the below features of applicant's invention.  
The allowable features are as follows:
Substantially recited in independent claim 1:
A re-computation controller for managing pre-computed search results in a database environment maintained by a first platform, the pre-computed search results being subdivided into a plurality of shares of related pre-computed search results including a first share D, the system comprising: 

a memory including instructions that, when executed by the one or more processors, cause the re-computation controller to control re-computation of the pre-computed search results maintained by the first platform on the basis of validity probabilities being associated with the pre-computed search results by:
determining a validity trend λi indicating a change rate of the validity probability of the pre-computed search result i over time, the pre-computed search result i being a member of the first share D, the validity trend λi being derived from at least three past re-computations of i;
determining an instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i for the pre-computed search result i, the instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i being derived from the two latest re-computations of the related pre-computed priced recommendations included in the first share D; and
in response to determining a difference between the instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i and the validity trend λi exceeding a given extent, issuing re-computation orders to a second platform to re-compute a part of the pre-computed search results based on the validity probabilities associated with the pre-computed search results.
The most relevant prior art made of record includes Bagget et al. (US 20090234682 A1) (“Bagget”), Cheng et al. (US 9,128,988 B1) ("Cheng"), Daniello et al. (WO 2013/1607321 A1) (“Daniello”), Lymberopoulos et al. (US 8,943,043 B2) (“Lymberopoulos”), Walker (US 2006014971 A1) (“Walker”), and PTO form 892 reference U (“Cho”).
Bagget discloses techniques for pre-caching and recalculating queries concerning airline seat availability for the purpose of minimizing staleness of pre-cached information.  However, the strategy the reference relies upon is to determine a frequency of updating the cached flight availability based on demand (0051-0052), as opposed to based on a validity trend calculated from previously calculated results.  Therefore Bagget cannot be said to teach or suggest:
i indicating a change rate of the validity probability of the pre-computed search result i over time, the pre-computed search result i being a member of the first share D, the validity trend λi being derived from at least three past re-computations of i;
determining an instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i for the pre-computed search result i, the instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i being derived from the two latest re-computations of the related pre-computed priced recommendations included in the first share D; and
in response to determining a difference between the instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i and the validity trend λi exceeding a given extent, issuing re-computation orders to a second platform to re-compute a part of the pre-computed search results based on the validity probabilities associated with the pre-computed search results.
Cheng discloses a means of generating search results based on a confidence score suggesting a validity of a result for the query.  However, Cheng does not discuss a trend or rate of the confidence score or other measure of the validity of a search result.  Therefore Cheng cannot be said to teach or suggest:
determining a validity trend λi indicating a change rate of the validity probability of the pre-computed search result i over time, the pre-computed search result i being a member of the first share D, the validity trend λi being derived from at least three past re-computations of i;
determining an instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i for the pre-computed search result i, the instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i being derived from the two latest re-computations of the related pre-computed priced recommendations included in the first share D; and
in response to determining a difference between the instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i and the validity trend λi exceeding a given extent, issuing re-computation orders to a second platform to re-compute a part of the pre-computed search results based on the validity probabilities associated with the pre-computed search results.
Danielo discloses techniques for determining how frequently to re-compute pre-computed search results based on the overall volatility of the of the search results, the volatility calculation involving analysis of previous instances of a search occurring conflicting with present search results related to flight pricing due to real-life events occurring (p. 18 l. 18-19) and frequency of price changes of identical flights (p. 48 l. 16-p. 49 l. 4).  However, Danielo is silent on discussion of a validity trend over time (i.e. whether a particular search result is becoming less valid over time) as opposed to determining generally how volatile a result may be without considering the passage of time, and furthermore Danielo does not derive an instantaneous validity rate from the re-computations of related recommendations, as opposed to instances of the same recommendation (i.e., checking pricing information on an identical flight.).  Therefore Danielo cannot be said to teach or suggest:
determining a validity trend λi indicating a change rate of the validity probability of the pre-computed search result i over time, the pre-computed search result i being a member of the first share D, the validity trend λi being derived from at least three past re-computations of i;
determining an instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i for the pre-computed search result i, the instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i being derived from the two latest re-computations of the related pre-computed priced recommendations included in the first share D; and
in response to determining a difference between the instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i and the validity trend λi exceeding a given extent, issuing re-computation orders to a second platform to re-compute a part of the pre-computed search results based on the validity probabilities associated with the pre-computed search results.
Lymberopoulos discloses a means of storing search results in a query cache based on a determination of the validity or likelihood of a query-link (i.e. search result associated with a query) of being selected by users entering that particular search query based on past searches.  However, Lymberopoulos does teach or disclose an instantaneous validity rate being calculated from these past 
determining a validity trend λi indicating a change rate of the validity probability of the pre-computed search result i over time, the pre-computed search result i being a member of the first share D, the validity trend λi being derived from at least three past re-computations of i;
determining an instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i for the pre-computed search result i, the instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i being derived from the two latest re-computations of the related pre-computed priced recommendations included in the first share D; and
in response to determining a difference between the instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i and the validity trend λi exceeding a given extent, issuing re-computation orders to a second platform to re-compute a part of the pre-computed search results based on the validity probabilities associated with the pre-computed search results.
Walker discloses techniques for managing pre-cached flight information by using a probability score of whether pre-cached information is stale (0031, 0034).  However, while the reference discusses calculating such a probability score, referred to as UC error or P(UC), for a plurality of flights (0034), Walker does not calculate a validity trend, where the trend or change in validity or P(UC) over time is taken into account when determining whether to refresh pre-cached data.  Therefore Walker cannot be said to teach or suggest:
determining a validity trend λi indicating a change rate of the validity probability of the pre-computed search result i over time, the pre-computed search result i being a member of the first share D, the validity trend λi being derived from at least three past re-computations of i;
determining an instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i for the pre-computed search result i, the instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i being derived from the two latest re-computations of the related pre-computed priced recommendations included in the first share D; and
            
                
                    
                        λ
                    
                    ^
                
            
        i and the validity trend λi exceeding a given extent, issuing re-computation orders to a second platform to re-compute a part of the pre-computed search results based on the validity probabilities associated with the pre-computed search results.
PTO form 892 reference U (“Cho”) discloses means of refreshing data to maintain “freshness” and consistency with regard to external changes in data, i.e. the validity of the stored information.  While methods include determining the “freshness” or validity of the data including a rate of change in validity, the re-calculation of the data in light of this determination is made according to fixed or proportional rates according to the elapsing time as opposed to validity calculations made on existing data.  As such, Cho cannot be said to teach or disclose:
determining a validity trend λi indicating a change rate of the validity probability of the pre-computed search result i over time, the pre-computed search result i being a member of the first share D, the validity trend λi being derived from at least three past re-computations of i;
determining an instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i for the pre-computed search result i, the instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i being derived from the two latest re-computations of the related pre-computed priced recommendations included in the first share D; and
in response to determining a difference between the instantaneous validity rate             
                
                    
                        λ
                    
                    ^
                
            
        i and the validity trend λi exceeding a given extent, issuing re-computation orders to a second platform to re-compute a part of the pre-computed search results based on the validity probabilities associated with the pre-computed search results.
The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any 
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Independent claims 10, 19 recite substantially the same subject matter as indicated above for claim 1 and are determined to be allowable based on the same reasons as that of claim 1.
Dependent claims 2-9, 11-18, depend on claims 1, 10, 19 and as such are allowable as being dependent on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE Y CAI whose telephone number is (571)272-6193.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LANCE Y CAI/Examiner, Art Unit 3625                

/MICHELLE T KRINGEN/Examiner, Art Unit 3625